Electronically Filed
                                                       Supreme Court
                                                       SCWC-29148
                                                       18-OCT-2012
                                                       03:23 PM
                           NO. SCWC-29148


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


 KAREN L. MEREDITH, individually and in her capacity as Guardian

             of Ruth Scupholm; and JEFFREY MOREIRA,

                Respondents/Plaintiffs-Appellees,

                               vs.

 BARBARA J. RAPISORA; BRANDON C. LAU; and PRUDENTIAL LOCATIONS,

             LLC, Respondents/Defendants-Appellees,

                               and

         KATHLEEN M.S. MIKATICH and DIANNE M.S. FRAZIER,

         Petitioners/Intervenors/Descendants-Appellants.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 29148; CIV. NO. 07-1-1018)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

  (By: Recktenwald, C.J., Nakayama and Pollack, JJ., and Circuit

 Judge Wilson and Circuit Judge Nacino, respectively in place of

                 Acoba and McKenna, JJ., recused)


          Petitioners/Intervenors/Descendants-Appellants’


application for writ of certiorari filed on September 7, 2012, is


hereby rejected.


          DATED:    Honolulu, Hawai'i, October 18, 2012.

Stuart M. Cowan,                    /s/ Mark E. Recktenwald

Gary Y. Shigemura, and

Joyce M. Brown                      /s/ Paula A. Nakayama

for petitioner

                                    /s/ Richard W. Pollack

Lyle S. Hosoda and

Raina Gushiken                      /s/ Michael D. Wilson

for respondents

                                    /s/ Edwin C. Nacino